DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, and 4-24 are pending for examination. Claims 2-3 were canceled, and claims 21-24 were added in the amendment filed 08/18/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, and 4-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1, and 18-19 recite the broad recitation “particle,” and the claims recite “micelle” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-12, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2010, see IDS).
Regarding claim 1, Lee et al. describe the use of antibody functionalized polymeric micelles of PLGA-g-PEI in combination with nucleic acid, such as siRNA, for neuron-specific delivery of therapeutic agents, see scheme 2:

    PNG
    media_image1.png
    308
    975
    media_image1.png
    Greyscale

Lee et al. teach that the N/P ratio of the PGP/nucleic acid ratio influences both transfection and cell viability.  Lee et al. describe particles comprising an N/P ratio from 5/1 to 30/1, see Figure 1 & 2.  
The interior of the micelle complex is used a drug reservoir, reads on claims 4 and 11, see Scheme 2.
Regarding claim 6, Scheme 2 shows nucleic acid present on a surface of the hydrophilic exterior surface of the particle.  The nucleic acid is electrostatically bound to the PEI on the surface of the micelle.
Regarding claim 7, Scheme 2 shows the particle comprising an antibody covalently conjugated to a portion of the hydrophilic exterior surface of the shell of the particle.  
Regarding claim 8, as set forth in scheme 2, the nanoparticle has a diameter of 10-200 nm.
Regarding claims 10 and 21, and the particles of Lee et al. were prepared using PEI having a weight of 25kD and PLGA having a weight of 4kD, see the Materials and Methods§ of Lee et al.
Regarding claim 11, Lee et al. teach that the molecular weight of the polymer complex was determined to be 37kD, see “Synthesis and characterization of PGP” §. 
17.	Regarding claims 9 and 12, absent evidence to the contrary, since the prior art compounds have the identical structure as the polymeric micelles of the instant claims, one of ordinary skill in the art at the time of the effective date of the instant application would have expected that the prior art compounds would possess the same characteristics as the compounds of the instant invention. Therefore, due to the identical nature of the compounds of Lee et al. with those compounds used in the method of claim 1, a person of ordinary skill in the art would expect that compounds of Lee et al. would possess the same properties as the compounds used in the instant claims.  As per MPEP § 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Claim(s) 1, 4, 6-12, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nice et al. (2014).
Regarding claims 1, 4, 6-7, 10-11, and 21-23, Nice synthesized PgP in the following manner: “[T]o synthesize PgP-12k, PgP-25k, and PgP-50k, the carboxylic end group on the PLGA (MW: 4kDa, 25kDa or 50kDa) was activated by NHS and DCC for two hours in DMF. PgP-12k was synthesized by using a 4:1 mole ratio of PLGA-4kDa to PEI and PgP-25k and PgP-50k were synthesized by using a 1.2:1mole ratio of PLGA-25kDa and PgP-50kDa to PEI.” (See page 13, 3.2.1 Synthesis of PgP).  
Regarding claim 8, the particle sizes were approximately 200nm and 150nm at all w/w ratios for PgP-25k and PgP-50k respectively. (Page 26, Fig. 4.4B).
The complexes of Nice are set forth in the following figure (see page 9):

    PNG
    media_image2.png
    199
    619
    media_image2.png
    Greyscale

“The polymeric micelle is to be used as a targeted genetic and drug delivery vehicle. (Fig. 2.1) Anti-NgR1 antibody will be conjugated to the micelle. NgR1 is mostly expressed in neurons, thus the micelles will be targeted toward neurons so the siRNA and rolipram will only affect neurons. The gene to be knocked down is RhoA, as stated earlier this is involved in common pathway shared by several factors which inhibits axon growth. Finally the drug to be loaded is the 
Page 27 of Nice describes PgP/plasmid complexes with an N/P ratio of 30/1.  According to Nice, these complexes displayed increased transfection efficiency and increased cell viability in comparison to the use of PEI alone, see page 30, Figures 4.6(A)-(F).
Nice also demonstrated the use of the PgP micelle for nucleic acid delivery, hydrophobic drug loading capability. The PgP micelle was able to load sufficient amount of Rolipram for treatment of in vitro cultured neurons, see pages 36-37.  It was also proven that PgP has the ability to conjugate an antibody. This is important because the micelle can be conjugated to anti-NgR1 for neuron specific delivery. (Page 36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Kang et al. (2012; Journal of Controlled Release 160 (2012) 440–450) in view of Mishra et al. (Biomaterials 32 (2011) 3845-3854), and Lu et al. (US20160184443A1), is withdrawn in response to Applicant’s arguments
 
Claims 1 and 4-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2010) in view of Lu et al. (US20160184443A1).
The teachings of Lee et al. as set forth above regarding claims 1, 4, 6-12 and 21 are encompassed here.
Lee et al. does not teach wherein the particle comprises a cryoprotectant, comprises an anti-proliferative drug and an antithrombotic drug, or a method of treating and/or preventing cardiovascular disease, restenosis, and/or thrombosis in a subject.  Lee et al. does not teach explicitly teach wherein the disclosed particle comprises 1-5 molecules of 25kDa or 50kDa of PLGA grafted to 25 kDa branched chain PEI.  Lee et al. also does not teach the particles of claims 18-19.
Regarding claims 1, 18-19, Lu et al. teach a copolymer of PLGA and PEI, and forms a nanoparticle.  In certain embodiments, Lu et al. discloses a copolymer antibody/peptide targeting agent, and further comprising wherein one or more therapeutic agents are delivered to an individual in need thereof or used for biomedical research in cell cultures, animal models and plants (see abstract).
Regarding claims 18, Lu et al. teaches that the PLGA in the PLGA-PEI complexes include wherein the PLGA is 12-16 kDa or 100 kDa, see ¶ [0134] For reaction temperature, one can test the reaction at lower or higher temperature. For the starting material PLGA, PLGA (50:50) (12-16 kDa, lactide:glycolide 50:50 mol/mol, i.v. 0.50-0.65) and PLGA (50:50, 110 kDa) was used. A uniform product is produced. In specific embodiments, other PLGA with different molecular weights and lactide:glycolide ratios make similar materials but some properties may be slightly different. One can synthesize PLGA-PEI with different PLGA polymers. For PEI, in particular embodiments it is branched with multiple primary amines. However, branched PEI also has different molecular weights including (not limited to) 800, 1200, 1800, 2500, 5000, 25000 and 60000 kDa (?, Da), from commercial sources. 
Furthermore, in regards to the inclusion of two or more therapeutic agents, including at least one nucleic acid in the particles of Lu et al., Lu et al. discloses experimental data wherein the PLGA/PEI particles are used to deliver miR-198 and Gemcitabine for the treatment of pancreatic cancer in a mouse model, see Figure 10-11, ¶s [0031-0032].
Regarding claim 14, Lu et al. teach that the PLGA-PEI particles may comprise stabilizers, including sugars, see the following:  
[101] “[S]tabilizing agents can be also added in the mixing process in order to protect the composition from loss of therapeutic activity, i.e., denaturation in the stomach. Examples of stabilizers for use in an the composition include buffers, amino acids such as glycine and lysine, carbohydrates such as dextrose, mannose, galactose, fructose, lactose, sucrose, maltose, sorbitol, mannitol, etc.” 

According to the specification as filed, (page 23, 2nd ¶) sugars such as sucrose and maltose function as cryoprotectants.

Regarding claims 9, 12 and 17, with respect to “wherein the particle is stable in aqueous solution at -20oC for at least 6 months,” “wherein the hydrophobic lipophilic balance is a rage of about 4 to about 12,”  and “wherein the at least one therapeutic agent is released from the particle for at least one week,” absent evidence to the contrary, since the prior art compounds have the identical structure as the polymeric micelles of the instant claims, one of ordinary skill in the art at the time of the effective date of the instant application would have expected that the prior art compounds possess the same characteristics as the compounds of the instant invention.
As per MPEP § 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342,

Regarding claims 5, 13, 15, 16-20, and 24 with respect to the particular type of therapeutic agents included within the prior art micelles Lu et al. teach that a plurality of different therapeutic agents can be included, for example Lu et al. teach that antibody based therapeutics could be delivered by the disclosed particles, these therapeutics can be used to treat a variety of disorders, including cardiovascular related disorders, see Table 2.  Absent evidence of unexpected results the prior art particles could potentially be useful for a plurality of different therapeutic agents, including anti-proliferative, and antithrombotic drugs for the treatment of disorders such as inhibiting smooth muscle cell proliferation or treating or preventing cardiovascular diseases, the selection of agent and disease to be treated would have been a simple matter of design choice at the effective filing date of the instant invention.
Regarding the specific combination of the molecular weight of PEI and PLGA recited in claims 22-23, the prior art teaches that a variety of different molecular weights are possible for both PEI and PLGA in the synthesis of PLGA-g-PEI particles are possible as described above.  Since the general conditions are described in the prior art for making micelle particles of PLGA-g-PEI, and their use in the delivery of nucleic acid and drugs to cells, it would have been obvious to the ordinary skilled artisan to “discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05[R-5].  Specifically it would have been obvious for the skilled artisan to vary the size, charge density and biodegradable properties of the designed particle in an effort to control the transfection efficiency and cytotoxicity of the particle, see Lee et al. (2011; pages 688-689). 
Absent evidence of unexpected properties associated with the full scope of the claimed invention, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have combined the cited references in the design of the instant invention.  All of the cited references are associated with the same field of endeavor, specifically the design of non-viral means for the delivery of therapeutics into a patient.  Moreover, all of the cited references describe the design of micellar structures comprising copolymers of PLGA and PEI.  Therefore, the ordinary skilled artisan would have been motivated to combine these teachings in the design of the instant invention.  
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 6-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41of U.S. Patent No. 10,232,050B1 in view of  Nice et al. (2010).
The issued claims and the pending claims are both drawn to particles and methods of using these particles to deliver therapeutic agents, including a nucleic acid to a subject.  The issued claims differ from the pending claims only to the extent that issued claims do not recite wherein the N/P ratio is about 20:1 to about 50:1.
Nice et al. taught that PgP/plasmid complexes comprising an N/P of 30/1 had a transfection efficiency of approximately 35 times higher than that of PEI, without any significant cytotoxicity. 
It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have modified the claims of the issued US Patent to include wherein the claimed particles and methods comprise wherein the N/P ratio was about 20:1 to about 50:1 because the prior art teaches that these complexes have a higher transfection efficiency and lower cytotoxicity in comparison to PEI. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699